



Exhibit 10.19
EXECUTIVE EMPLOYMENT AGREEMENT


This Executive Employment Agreement (the “Agreement”) is made effective as of
August 1, 2018 (“Effective Date”), by and between Criteo Corp. a Delaware
corporation (“Company”) and Ryan Damon (“Executive”) (either party individually,
a “Party”; collectively, the “Parties”).


WHEREAS, Company desires to retain the services of Executive as Executive Vice
President, General Counsel and Corporate Secretary of Criteo S.A.


WHEREAS, the Parties desire to enter into this Agreement, including the Appendix
attached hereto, the provisions of which are incorporated herein by reference
(the “Appendix”), to set forth the terms and conditions of Executive’s
employment by Company and to address certain matters related to Executive’s
employment with Company;


NOW, THEREFORE, in consideration of the foregoing and the mutual provisions
contained herein, and for other good and valuable consideration, the Parties
agree as follows:


1.Employment. Company hereby employs Executive, and Executive hereby accepts
such employment, upon the terms and conditions set forth herein.


2.
Duties.



1.Position. Executive is employed in the position set forth in Section 2.1 of
Appendix (the “Position”), and shall have the duties and responsibilities
assigned by Company’s Chief Executive Officer (“CEO”) as may be reasonably
assigned from time to time. Executive shall perform faithfully and diligently
all those duties assigned to Executive.


2.Standard of Conduct/Full-time. During the term of this Agreement, Executive
will act loyally and in good faith to discharge the duties of the Position, and
will abide by all policies and decisions made by Company, as well as all
applicable laws, regulations or ordinances. Executive will act solely on behalf
of Company at all times. Executive shall devote Executive’s full business time
and efforts to the performance of Executive’s assigned duties for Company,
unless Executive notifies the CEO in advance of Executive’s intent to engage in
other paid work and receives the CEO’s express written consent to do so.


3.Work Location. Executive’s principal place of work shall be located in the
work location set forth in Section 2.3 of the Appendix or such other location as
the parties may agree upon from time to time (the “Primary Work Location”).


3.Recoupment. Bonus, and other incentive and equity compensation paid or
provided to Executive, whether pursuant to this Agreement or otherwise, shall be
subject to the terms and conditions of such policy of recoupment or claw back of
compensation as shall be adopted from time to time by the Board or its
Compensation Committee as it deems necessary or desirable, including for the
purpose of complying with the requirements of Section 954 of the Dodd-Frank Wall
Street Reform and Consumer Protection Act (providing for recovery of erroneously
awarded compensation), Section 304 of the Sarbanes-Oxley Act of 2002 (providing
for forfeiture of certain bonuses and profits), and any implementing rules and
regulations of the U.S. Securities and Exchange Commission and applicable
listing standards of a national securities exchange adopted in accordance with
any such Act (any such policy, the “Claw Back Policy”). The terms and conditions
of the Claw Back Policy, including any changes to the Claw Back Policy put in
place after the date of this Agreement, are hereby incorporated by reference
into this Agreement.


4.At-Will Employment. Executive’s employment with Company is at-will and not for
any





--------------------------------------------------------------------------------





specified period and may be terminated at any time, with or without cause (as
defined below) or advance notice, by either Executive or Company subject to the
provisions regarding termination set forth below in Section 8. Any change to the
at-will employment relationship must be by specific, written agreement signed by
Executive and Company, and must be approved by Company’s CEO and Company’s Board
of Directors (the “Board”). Nothing in this Agreement is intended to or should
be construed to contradict, modify or alter this at-will relationship or the
Company’s ability to modify Executive’s position and duties at any time in its
sole and absolute discretion.


5.
Compensation.



1.Base Salary. As compensation for Executive’s performance of Executive’s duties
hereunder, Company shall pay to Executive a salary at the annual rate set forth
in Section 5.1 of the Appendix (“Base Salary”), payable in equal monthly
installments and in accordance with the normal payroll practices of Company,
less required deductions for state and federal withholding tax, social security
and all other employment taxes and authorized payroll deductions.


2.Equity. Subject to approval by the Board, Company may from time to time grant
to Executive various forms of equity awards of, or related to, Company’s common
stock (the “Equity Awards”), including the specific Equity Awards, if any,
specified in Section 5.2 of the Appendix. The Equity Awards will be subject to
the terms and conditions of the Criteo S.A. 2016 Stock Option Plan, Criteo S.A.
2015 Time-Based Free Share Plan, Criteo S.A. 2015 Performance-Based Free Share
Plan, or any other subsequent employee equity plan approved in the future by the
Board and, if applicable, Company’s stockholders, as designated by the Board
(the “Plan” or “Plans”). The Equity Awards will also be subject to the terms and
conditions contained in the applicable forms of award agreement adopted by the
Board and shall include certain vesting provisions described in this Agreement.


3.Incentive Compensation. Executive will have the opportunity to earn incentive
compensation subject to the terms and conditions contained in the Criteo
Executive Bonus Plan which is approved by the Board and is subject to amendment
from time to time by the Board in its sole and absolute discretion (a “Bonus”),
subject to the express provisions, if any, set forth in Section 5.3 of the
Appendix. Unless otherwise provided herein, the payment of any Bonus pursuant to
this Section 5.3 shall be made in accordance with the normal payroll practices
of Company, less required deductions for state and federal withholding tax,
social security and all other employment taxes and authorized payroll
deductions.


4.Performance and Salary Review. The Board will periodically review Executive’s
performance on no less than an annual basis. Adjustments to salary or other
compensation, if any, will be made by the Board in its sole and absolute
discretion.


5.Additional Compensation Terms. Executive will be eligible to receive such
additional compensation and/or benefits, if any, set forth in Section 5.5 of the
Appendix.


6.Customary Fringe Benefits and Facilities. Executive will be eligible for all
customary and usual fringe benefits generally available to executives of Company
subject to the terms and conditions of Company’s benefit plan documents.
Notwithstanding Company’s policies, Executive shall be entitled to annual paid
vacation for the number of weeks set forth in Section 6 of the Appendix. Company
reserves the right to change or eliminate the fringe benefits on a prospective
basis, at any time, effective upon notice to Executive; provided, however, that
during the period of employment under this
Agreement, Executive and his spouse and eligible dependents shall be entitled to
receive all benefits of employment generally available to other senior
executives of Company and those benefits for which key executives are or shall
become eligible, when and as Executive becomes eligible therefore, including,
without limitation, group health, life and disability insurance benefits and
participation in Company’s 401(k) plan.





--------------------------------------------------------------------------------







7.Business Expenses. Executive will be reimbursed for all reasonable and actual,
out-of pocket business expenses incurred in the performance of Executive’s
duties on behalf of Company. To obtain reimbursement, expenses must be submitted
promptly with appropriate supporting documentation in accordance with Company’s
policies. Any reimbursement Executive is entitled to receive shall (a) be paid
no later than the last day of Executive’s tax year following the tax year in
which the expense was incurred, (b) not be affected by any other expenses that
are eligible for reimbursement in any tax year and
(c) not be subject to liquidation or exchange for another benefit.


8.
Termination of Executive’s Employment.



1.Termination for Cause. Company may terminate Executive’s employment
immediately at any time for Cause (as defined below). In the event that
Executive’s employment is terminated in accordance with this Section, Executive
shall be entitled to receive only unpaid Base Salary then in effect, prorated to
the date of Executive’s termination of employment (the “Termination Date”),
together with any amounts to which Executive is entitled pursuant to Section 6
and Section 7 of this Agreement (“Accrued Rights”). All other Company
obligations to Executive pursuant to this Agreement shall be automatically
terminated and completely extinguished upon such termination for Cause.
Executive shall not be entitled to receive the Severance Benefits described in
Sections 8.2 Or 9 below.


2.Involuntary Termination. In the event of any Involuntary Termination,
Executive shall be entitled to receive Executive’s Accrued Rights. In addition,
subject to Section 8.7, Company shall provide Executive with the following (the
“Severance Benefits”), and all other Company obligations to Executive pursuant
to this Agreement shall be automatically terminated and completely extinguished
upon such Involuntary Termination:


(a)Cash Severance. Executive shall receive, on the sixtieth (60th) day following
the Termination Date, a lump sum cash amount (less all applicable withholdings)
equal to the sum of (i) the product of (x) the Months Base Salary Multiplier set
forth in Section 8.2(a) of the Appendix and (y) Executive’s monthly Base Salary
rate as then in effect (without giving effect to any reduction in Base Salary
amounting to Good Reason), (ii) an amount equal to the product of (x) the Annual
Bonus Multiplier and (y) Executive’s annual Bonus pursuant to Section 5.3 of
this Agreement for the calendar year during which the termination occurs,
calculated based on the Bonus that would be paid to Executive if his or her
employment had not terminated and if all performance-based milestones were
achieved at the 100% level by both Company and Executive, such Bonus to be,
solely for the purpose of defining Severance Benefits, not less than the Minimum
Bonus, if any, set forth in Section 8.2(a) of the Appendix, and (iii) all Bonus
amounts earned for completed performance periods prior to the Termination Date
but which otherwise remain unpaid as of the Termination Date.


(b)
Continued Healthcare.



(i)If Executive and Executive’s eligible dependents then participating in
Company’s group health insurance plans timely elect to receive continued
healthcare coverage pursuant to the provisions of the Consolidated Omnibus
Budget Reconciliation Act of 1985, as
amended (“COBRA”), Company shall pay the premiums for such coverage for
Executive and Executive’s covered dependents through the earlier of (i) the
COBRA Coverage Period Termination Date set forth in Section 8.2(b)(i) of the
Appendix and (ii) the first date on which Executive and Executive’s covered
dependents, if any, become eligible for healthcare coverage under another
employer’s plan(s) (the “COBRA Payment Period”). After Company ceases to pay
premiums pursuant to the preceding sentence, Executive may, if eligible, elect
to continue healthcare coverage at Executive’s expense in accordance the
provisions of COBRA.


(ii)Notwithstanding the foregoing, if Company determines, in its sole
discretion, that the payment of the COBRA premiums would result in a violation
of the





--------------------------------------------------------------------------------





nondiscrimination rules of Section 105(h)(2) of the Internal Revenue Code of
1986, as amended (the “Code”) or any statute or regulation of similar effect
(including but not limited to the 2010 Patient Protection and Affordable Care
Act, as amended), then in lieu of providing the COBRA premiums, Company, in its
sole discretion, may elect to instead pay Executive on the first day of each
month of the COBRA Payment Period, a fully taxable cash payment equal to the
COBRA premiums for that month, subject to applicable tax withholdings (such
amount, the “Special Severance Payment”), for the remainder of the COBRA Payment
Period. Executive may, but is not obligated to, use such Special Severance
Payment toward the cost of COBRA premiums.


3.Acceleration of Vesting Based upon a Change in Control Followed Involuntary
Termination. In the event of (i) a Change in Control and (ii) a subsequent
Involuntary Termination that occurs within one year of such Change in Control,
the vesting of all then unvested Equity Awards previously granted to Executive
shall accelerate to the extent set forth below, provided Executive has complied
with all aspects of this Agreement including the execution and non-revocation of
the Release:
(a) Stock Options (“OSAs”) shall vest in full; (b) unvested RSUs and PSUs shall
vest in full; provided, however, that the PSUs shall vest in the amount that
would become vested assuming achievement of the target level of performance; and
provided further, however, that, in all instances, (x) the provisions of the
Criteo S.A. 2015 Time-Based Free Share Plan and Criteo S.A. 2015
Performance-Based Free Share Plan which prohibit the acceleration or shortening
of the minimum vesting period of one year will continue to apply, such that no
RSUs or PSUs granted within the one-year period prior to the Termination Date
will vest hereunder, and (y) any PSUs or RSUs that may become so vested pursuant
to this Section will be subject to a holding period until the second anniversary
of the date of grant of the award, as required by French law and the terms of
the Plans, as applicable, and the free shares relating to such vested RSUs or
PSUs will be definitively acquired by Executive no earlier than the expiration
of the required holding period. Notwithstanding anything to the contrary in the
applicable Company Stock Option Plan (or any successor plan thereto),
Executive’s vested OSAs that become vested pursuant to this Section 8.3 shall
remain exercisable by Executive for the 12-month period following the
Termination Date, but in no event later than the original expiration date of
such OSA. In this connection, to the extent that this provision applies to any
award of OSAs that are intended to be treated as “incentive stock options”
Executive acknowledges and agrees that any such OSAs that are affected by this
provision shall be treated as nonqualified OSAs. The award agreements pursuant
to which Executive’s Company equity awards are granted shall contain provisions
that are consistent with those set forth in this Section 8.3.


4.Termination upon Disability. Company may terminate Executive’s employment with
Company at any time following Executive’s Disability. Upon termination following
Disability, Executive shall be entitled to receive his or her Accrued Rights. In
addition, subject to Section 8.7, Company shall provide Executive with the
Disability Benefits, if any, set forth in Section 8.4 of the Appendix. All other
Company obligations to Executive pursuant to this Agreement shall be
automatically
terminated and completely extinguished upon such termination. Executive shall
not be entitled to receive the Severance Benefits described in Section 8.2
above.


5.Termination upon Death. Executive’s employment shall terminate automatically
upon Executive’s death. Upon termination as a result of Executive’s death,
Executive’s estate or designated beneficiaries shall be entitled to receive
Executive’s Accrued Rights. In addition, Executive’s estate or designated
beneficiaries shall be entitled to the Death Benefits, if any, set forth in
Section 8.5 of the Appendix. All other Company obligations to Executive pursuant
to this Agreement shall be automatically terminated and completely extinguished
on the date of death. Executive shall not be entitled to receive the Severance
Benefits described in Section 8.2 above.


6.Voluntary Resignation by Executive. Executive may voluntarily resign from
employment with Company for any reason, at any time, on thirty (30) days’
advance written notice. In the event of Executive’s resignation which is not a
Resignation for Good Reason (and thus not an Involuntary Termination), Executive
will be entitled to receive only his or her Accrued Rights. All other Company





--------------------------------------------------------------------------------





obligations to Executive pursuant to this Agreement shall be automatically
terminated and completely extinguished upon such termination. Executive shall
not be entitled to receive the Severance Benefits described in Section 8.2
above.


7.Release and Forfeiture of Severance Benefits. The right of Executive to
receive or to retain Severance Benefits pursuant to Section 8 shall be in
consideration for, and subject to, (i) execution of and delivery to the Company
of a release of claims substantially in the form attached as Exhibit A to this
Agreement, amended as necessary to comply with applicable law (the “Release”)
and lapse of the period for revocation, if any, of the Release on or before the
sixtieth (60th) day following the Termination Date without the Release having
been revoked and (ii) Executive’s continued compliance with the Covenants as
described in this Agreement, its attachments and exhibits, including those
referenced in Section 11 and of this Agreement. In the event that Executive
breaches any of the Covenants, Company shall have the right to (a) terminate any
further provision of Severance Benefits not yet paid or provided, (b) seek
reimbursement from Executive for any and all such Severance Benefits previously
paid or provided to Executive, (c) recover from Executive all shares of stock of
Company the vesting of which, or the option to purchase, was accelerated by
reason of the Severance Benefits (or the proceeds therefrom, reduced by any
exercise or purchase price paid to acquire such shares), and (d) to immediately
cancel all Equity Awards the vesting of which was accelerated by reason of the
Severance Benefits.


8.Definitions of Certain Terms. Certain capitalized terms not otherwise defined
by this Agreement shall have the following meanings:


(a)“Cause” means (i) Executive’s material breach of this Agreement or of any
lawful directive of the Company or Chief Executive Officer; (ii) Executive’s
continued failure or refusal to perform any of his material duties and
responsibilities of his position after written notice; (iii) Executive’s
dishonesty, fraud or misconduct with respect to the business or affairs of the
Criteo group companies which affects the operations or reputation of any of the
Criteo group companies; (iv) Executive’s indictment, conviction, or entering a
plea of guilty or nolo contendere for the commission of a felony or a crime
involving material dishonesty; or (v) Executive’s failure to adhere to the
policies, practices, rules or directives of the Company. Notwithstanding the
foregoing, “Cause” to terminate Executive’s employment shall not exist unless
(a) a written notice has first been delivered to him by the Company (the “Cure
Notice”), which Cure Notice (1) specifically identifies the event(s) the Board
of Directors believes constitutes Cause and (2) provides thirty (30) days from
the date of such Cure Notice
for him to cure such circumstances (the “Cure Period”) and (b) the Executive has
failed to timely cure such circumstances; provided that with respect to clauses
(iii) and (iv) of this paragraph, the Company shall not be required to deliver a
Cure Notice and such termination shall be effective immediately upon the
delivery of a written notice (the “Cause Termination Notice”). If (other than in
the case of clauses
(i)or (iv)) Executive fails to timely cure such circumstances in accordance with
the foregoing, the Company may send a Cause Termination Notice to the Executive,
in which case his employment with the Company shall thereupon be terminated for
Cause.


(b)“Change in Control” means, with respect to any Equity Award, a “Change in
Control” or similar term as defined by the award agreement or equity-based
compensation plan of Company applicable to such Equity Award.


(c)“Disability” means a disability as defined by the group long-term disability
insurance policy maintained by Company for the benefit of its employees. In the
absence of such a policy, “Disability” means Executive is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or which
has lasted or can be expected to last for a continuous period of not less 120
days.


(d)
“Involuntary Termination” means the occurrence of either

(i) termination by Company of Executive’s employment with Company for any reason
other than Cause or





--------------------------------------------------------------------------------





(ii) Executive’s Resignation for Good Reason; provided, however that Involuntary
Termination shall not include any termination of Executive’s employment which is
(x) for Cause, (y) a result of Executive’s death or Disability, or (z) a result
of Executive’s voluntary termination of employment which is not a Resignation
for Good Reason. Company may terminate Executive’s employment with Company
without Cause at any time on thirty (30) days’ advance written notice to
Executive.


(e)“Resignation for Good Reason” means the voluntary resignation by Executive
from employment with Company within ninety (90) days following the initial
existence, without Executive’s express written consent, of any of the following
conditions (each, a “Good Reason”):
(i) the failure by the Company to pay Executive any portion of his salary within
ten (10) business days of the date such compensation is due, (ii) any
requirement that he relocate or work at a location more than thirty five (35)
miles from the Company’s offices to which the Executive reports to work
(excluding reasonable travel requirements attendant to the performance or
discharge of his duties), (iii) any material diminution of Executive’s duties,
responsibilities or authorities as in effect immediately prior to the change
(excluding for this purpose, following a Change in Control, a diminishment of
his responsibilities relating to the Company’s ordinary shares no longer being
publicly traded so long as Executive continues to serve in the position of
Executive Vice President, General Counsel and Corporate Secretary of Criteo
S.A. following the Change in Control with substantially the same responsibility
and duties with respect to the subsidiary, business unit or division
substantially containing the company’s business following the Change in
Control), or (iv) a material reduction in salary or other material breach of
this Agreement by the Company. Notwithstanding the foregoing, “Good Reason” to
terminate the Executive’s employment shall not exist unless (a) a written notice
has first been delivered to the Board of Directors by the Executive (the “Good
Reason Notice”), which Good Reason Notice (1) specifically identifies the
event(s) that the Company believes constitutes Good Reason and (2) provides 30
days from the date of such Good Reason Notice for the Company to cure such
circumstances (the “Good Reason Period”) and (b) the Company has failed to
timely cure such circumstances. If the Company fails to timely cure such
circumstances in accordance with the foregoing, Executive may send a notice to
the Board of Directors that he is terminating his employment for Good Reason
(“Good Reason Termination Notice”), in which case his employment shall thereupon
be terminated for Good Reason. If any Good Reason Notice shall
not have been delivered by Executive within ninety (90) days following the date
that he becomes aware of the purported existence of a Good Reason event, or any
Good Reason Termination Notice shall not have been delivered by him within
thirty (30) days following the end of the Good Reason Period, then any purported
termination of his employment relating to the applicable event shall not be a
termination for Good Reason hereunder and Executive will be deemed to have
consented to and forever waived the Good Reason event. If the Company does
timely cure or remedy the Good Reason event, then Executive may either resign
from his office without Good Reason or he may continue in office subject to the
terms of the agreement.


9.
Golden Parachute Payments.



1.In the event that any of the severance payments and other benefits provided by
this Agreement or otherwise payable to Executive (i) constitute “parachute
payments” within the meaning of Section 280G of the Code and (ii) but for this
Section, would be subject to the excise tax imposed by Section 4999 of the Code
(“Excise Tax”), then Executive’s severance payments and benefits under this
Agreement or otherwise shall be payable either


(a)
in full, or



(b)in such lesser amount which would result in no portion of such severance
payments or benefits being subject to the Excise Tax, whichever of the foregoing
amounts, taking into account the applicable federal, state and local income
taxes and the Excise Tax, results in the receipt by Executive, on an after-tax
basis, of the greatest amount of severance payments and benefits under this
Agreement or otherwise, notwithstanding that all or some portion of such
severance payments or benefits





--------------------------------------------------------------------------------





may be taxable under Section 4999 of the Code. Any reduction in the severance
payments and benefits required by this Section will made in the following order:
(i) reduction of cash payments; (ii) reduction of accelerated vesting of equity
awards other than stock options; (iii) reduction of accelerated vesting of stock
options; and (iv) reduction of other benefits paid or provided to Executive. In
the event that acceleration of vesting of equity awards is to be reduced, such
acceleration of vesting will be cancelled in the reverse order of the date of
grant of Executive’s equity awards. If two or more equity awards are granted on
the same date, each award will be reduced on a pro-rata basis.


2.The professional firm engaged by Company for general tax purposes as of the
day prior to the date of the event that might reasonably be anticipated to
result in severance payments and benefits that would otherwise be subject to the
Excise Tax will perform the foregoing calculations. If the tax firm so engaged
by Company is serving as accountant or auditor for the acquiring company,
Company will appoint a nationally recognized tax firm to make the determinations
required by this Section. Company will bear all expenses with respect to the
determinations by such firm required to be made by this Section. Company and
Executive shall furnish such tax firm such information and documents as the tax
firm may reasonably request in order to make its required determination. The tax
firm will provide its calculations, together with detailed supporting
documentation, to Company and Executive as soon as practicable following its
engagement. Any good faith determinations of the tax firm made hereunder will be
final, binding and conclusive upon Company and Executive.


3.As a result of the uncertainty in the application of Sections 409A, 280G or
4999 of the Code at the time of the initial determination by the professional
firm described in Section 10.2, it is possible that the Internal Revenue Service
(the “IRS”) or other agency will claim that an Excise Tax greater than that
amount, if any, determined by such professional firm for the purposes of Section
10.1 is due (the “Additional Excise Tax”). Executive will notify Company in
writing of any claim by the IRS or
other agency that, if successful, would require payment of Additional Excise
Tax. Executive and Company shall each reasonably cooperate with the other in
connection with any administrative or judicial proceedings concerning the
existence or amount of liability for Excise Tax with respect to payments made or
due to Executive. Company shall pay all reasonable fees, expenses and penalties
of Executive relating to a claim by the IRS or other agency. In the event it is
finally determined that a further reduction would have been required under
Section 10.1 (b) to place Executive in a better after-tax position, Executive
shall repay Company such amount within thirty (30) days thereof in order to
effect such result.


10.No Conflict of Interest. During the term of Executive’s employment with
Company, Executive must not engage in any work, paid or unpaid, that creates an
actual or potential conflict of interest with Company. If the Board reasonably
believes such a conflict exists during the term of this Agreement, the Board may
ask Executive to choose to discontinue the other work or resign employment with
Company.


11.Protective Covenants Agreement . Executive agrees to read, sign and abide by
Company’s Protective Covenants Agreement attached as Exhibit B, which is
incorporated herein by reference.


12.Agreement to Mediate and Arbitrate. In the event a dispute arises in
connection with this Agreement, Company and Executive agree to submit the
dispute to non-binding mediation, with the mediator to be selected and
compensated by Company. In the event a resolution is not reached through
mediation, then, to the fullest extent permitted by law, Executive and Company
agree to arbitrate any controversy, claim or dispute between them arising out of
or in any way related to this Agreement, the employment relationship between
Company and Executive and any disputes upon termination of employment, including
but not limited to breach of contract, tort, discrimination, harassment,
wrongful termination, demotion, discipline, failure to accommodate, family and
medical leave, compensation or benefits claims, constitutional claims; and any
claims for violation of any local, state or federal law, statute, regulation or
ordinance or common law. Claims for breach of Company’s Protective Covenants





--------------------------------------------------------------------------------





Agreement, workers’ compensation, unemployment insurance benefits and Company’s
right to obtain injunctive relief are excluded. For the purpose of this
agreement to arbitrate, references to “Company” include all parent, subsidiary
or related entities and their employees, supervisors, officers, directors,
agents, pension or benefit plans, pension or benefit plan sponsors, fiduciaries,
administrators, affiliates and all successors and assigns of any of them, and
this Agreement shall apply to them to the extent Executive’s claims arise out of
or relate to their actions on behalf of Company.


1.Initiation of Arbitration. Either party may exercise the right to arbitrate by
providing the other party with written notice of any and all claims forming the
basis of such right in sufficient detail to inform the other party of the
substance of such claims. In no event shall the request for arbitration be made
after the date when institution of legal or equitable proceedings based on such
claims would be barred by the applicable statute of limitations.


2.Arbitration Procedure. The arbitration will be conducted in Santa Clara
County, California by a single neutral arbitrator and in accordance with the
then current rules for resolution of employment disputes of the American
Arbitration Association (“AAA”). The parties are entitled to representation by
an attorney or other representative of their choosing. The arbitrator shall have
the power to enter any award that could be entered by a judge of the trial court
of the State of California, and only such power, and shall follow the law. The
parties agree to abide by and perform any award rendered by the arbitrator.
Judgment on the award may be entered in any court having jurisdiction thereof.
3.Costs of Arbitration. Each party shall bear one half the cost of the
arbitration filing and hearing fees, and the cost of the arbitrator.


13.
Successors.



1.Company’s Successors. Any successor to Company (whether direct or indirect and
whether by purchase, merger, consolidation, liquidation or otherwise) to all or
substantially all of Company’s business and/or assets (a “Successor”) shall
assume the obligations under this Agreement and agree expressly to perform the
obligations under this Agreement in the same manner and to the same extent as
Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” shall
include any Successor becomes bound by the terms of this Agreement by operation
of law.


2.Executive’s Successors. The terms of this Agreement and all rights of
Executive hereunder shall inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.


14.
Notice.



1.General. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or one day following mailing via Federal Express or similar overnight
courier service. In the case of Executive, mailed notices shall be addressed to
Executive at Executive’s home address that Company has on file for Executive. In
the case of Company, mailed notices shall be addressed to its corporate
headquarters, and all notices shall be directed to the attention of its Chief
Executive Officer.


2.Notice of Termination. Any termination by Company for Cause or by Executive
pursuant to a Resignation for Good Reason shall be communicated by a notice of
termination to the other party hereto given in accordance with Section 14.1 of
this Agreement. Such notice shall indicate the specific termination provision in
this Agreement relied upon, shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination under the provision so
indicated, and shall specify the termination date, consistent with the
requirements of this Agreement. The failure by Executive to include in the
notice any fact or circumstance that contributes to a showing of the existence
of Good Reason shall not waive any right of Executive hereunder or preclude
Executive from asserting such fact





--------------------------------------------------------------------------------





or circumstance in enforcing his rights hereunder.


15.Compliance with Section 409A of the Code. The parties intend that this
Agreement (and all payments and other benefits provided under this Agreement) be
exempt from the requirements of Section 409A of the Code and the regulations and
ruling issued thereunder (collectively “Section 409A”), to the maximum extent
possible, whether pursuant to the short-term deferral exception described in
Treasury Regulation Section 1.409A-1(b)(4), the involuntary separation pay plan
exception described in Treasury Regulation Section 1.409A-1(b)(9)(iii), or
otherwise. To the extent Section 409A is applicable to such payments, the
parties intend that this Agreement (and such payments and benefits) comply with
the deferral, payout and other limitations and restrictions imposed under
Section 409A. Notwithstanding any other provision of this Agreement to the
contrary, this Agreement shall be interpreted, operated and administered in a
manner consistent with such intentions. Without limiting the generality of the
foregoing, and notwithstanding any other provision of this Agreement to the
contrary:
1.Without limiting the foregoing and notwithstanding anything contained herein
to the contrary, to the extent any payments or benefits payable under this
Agreement on account of Executive’s termination of employment constitute a
deferral of compensation subject to Section 409A of the Code, no amount payable
pursuant to this Agreement shall be paid unless and until Executive has incurred
a “separation from service” within the meaning of Section 409A. Furthermore, to
the extent that Executive is a “specified employee” within the meaning of
Section 409A (determined using the identification methodology selected by
Company from time to time, or if none, the default methodology) as of the date
of Executive’s separation from service, no amount that constitutes a deferral of
compensation which is payable on account of Executive’s separation from service
shall paid to Executive before the date (the “Delayed Payment Date”) which is
first day of the seventh month after the date of Executive’s separation from
service or, if earlier, the date of Executive’s death following such separation
from service. All such amounts that would, but for this Section, become payable
prior to the Delayed Payment Date will be accumulated and paid on the Delayed
Payment Date without interest.


2.Each payment made under this Agreement shall be treated as a separate payment
and the right to a series of installment payments under this Agreement shall be
treated as a right to a series of separate payments.


3.With regard to any provision in this Agreement that provides for reimbursement
of expenses or in-kind benefits, except for any expense, reimbursement or
in-kind benefit provided pursuant to this Agreement that does not constitute a
“deferral of compensation,” within the meaning of Section 409A, (i) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year, provided that the foregoing clause (ii)
shall not be deemed to be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect, and
(iii) such payments shall be made on or before the last day of Executive’s
taxable year following the taxable year in which the expense occurred.


4.Company intends that income provided to Executive pursuant to this Agreement
will not be subject to taxation under Section 409A of the Code. However, Company
does not guarantee any particular tax effect for income provided to Executive
pursuant to this Agreement.


16.
General Provisions.



1.Unfunded Obligation. Any amounts payable to Executive pursuant to this
Agreement are unfunded obligations. Company shall not be required to segregate
any monies from its general funds, or to create any trusts, or establish any
special accounts with respect to such obligations. Company shall retain at all
times beneficial ownership of any investments, including trust investments,
which Company may make to fulfill its payment obligations hereunder. Any
investments or the creation





--------------------------------------------------------------------------------





or maintenance of any trust or any account shall not create or constitute a
trust or fiduciary relationship between the Board or Company and Executive, or
otherwise create any vested or beneficial interest in Executive or Executive’s
creditors in any assets of Company.


2.No Duty to Mitigate. Executive shall not be required to mitigate the amount of
any payment or benefit contemplated by this Agreement by seeking employment with
a new employer or otherwise, nor shall any such payment or benefit be reduced by
any compensation or benefits that Executive may receive from employment by
another employer other than as provided in Section 7.2(c).
3.Waiver. No provision of this Agreement shall be modified, waived or discharged
unless the modification, waiver or discharge is agreed to in writing and signed
by Executive and by an authorized officer of Company (other than Executive). No
waiver by either party of any breach of, or of compliance with, any condition or
provision of this Agreement by the other party shall be considered a waiver of
any other condition or provision or of the same condition or provision at
another time.


4.Attorneys’ Fees. In any dispute relating to this Agreement, the losing party
shall pay the attorneys’ fees of the prevailing party in addition to its own
attorneys’ fees. Any reimbursement of attorney’s fees to which Executive is
entitled and which are treated for federal income tax purposes as compensation
shall (a) be paid no later than the last day of Executive’s tax year following
the tax year in which the expense was incurred, (b) not be affected by any other
expenses that are eligible for reimbursement in any tax year and (c) not be
subject to liquidation or exchange for another benefit.


5.Tax Withholding. All payments made pursuant to this Agreement will be subject
to withholding of applicable taxes.


6.Choice of Law; Venue. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
California without giving effect to any conflict of law principles. For purposes
of litigating any dispute that arises directly or indirectly from the
relationship of the Parties that is not subject to arbitration pursuant to
Section 12, the parties hereby submit to and consent to the jurisdiction of the
State of California and agree that such litigation shall be conducted only in
the courts of Santa Clara County, CA, or the federal courts of the United States
for the Northern District of California, and no other courts.


7.Severability. In the event any provision of this Agreement is found to be
unenforceable by an arbitrator or court of competent jurisdiction, such
provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law. If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby.


8.Benefits Not Assignable. Except as otherwise provided herein or by law, no
right or interest of Executive under this Agreement shall be assignable or
transferable, in whole or in part, either directly or by operation of law or
otherwise, including, without limitation, by execution, levy, garnishment,
attachment, pledge or in any other manner, and no attempted transfer or
assignment thereof shall be effective. No right or interest of Executive under
this Agreement shall be liable for, or subject to, any obligation or liability
of Executive.


9.Further Assurances. From time to time, at Company’s request and without
further consideration, Executive shall execute and deliver such additional
documents and take all such further action as reasonably requested by Company to
be necessary or desirable to make effective, in the most expeditious manner
possible, the terms of this Agreement and the Release, and to provide adequate
assurance of Executive’s due performance thereunder.


10.Interpretation; Construction. The headings set forth in this Agreement are
for





--------------------------------------------------------------------------------





convenience only and shall not be used in interpreting this Agreement. This
Agreement has been drafted by legal counsel representing Company, but Executive
has participated in the negotiation of its terms. Furthermore, Executive
acknowledges that Executive has had an opportunity to review and revise the
Agreement and have it reviewed by legal counsel, if desired, and, therefore, the
normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Agreement.


11.Survival. Those provisions that by their nature are intended to survive
termination or expiration of this Agreement shall so survive.


17.Entire Agreement. This Agreement, together with the Plan and any agreement
evidencing an Equity Award described in Section 5.2, the Executive Bonus Plan
described in Section 5.3, the Appendix attached hereto, the Form of Confidential
Separation and Release Agreement attached hereto as Exhibit A and the Protective
Covenants Agreement attached hereto as Exhibit B, constitutes the entire
agreement between the Parties relating to this subject matter and supersedes all
prior or simultaneous representations, discussions, negotiations, and
agreements, whether written or oral, including the June 22, 2018 Offer of
Employment to the Executive from the Company. This Agreement may be amended or
modified only with the written consent of Executive and the Board. No oral
waiver, amendment or modification will be effective under any circumstances
whatsoever.


[The remainder of this page is intentionally left blank]





--------------------------------------------------------------------------------





THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.






EXECUTIVE


/s/ Ryan Damon
 
                                                                             


/s/ Jean-Baptiste Rudelle




Date:
2018-08-01
 




Date:
2018-07-26

























































[Signature Page to Restated Executive Employment Agreement]







--------------------------------------------------------------------------------





APPENDIX TO
RESTATED EXECUTIVE EMPLOYMENT AGREEMENT


This Appendix to Executive Employment Agreement forms a part of the Executive
Employment Agreement (the “Agreement”) between [COMPANY], a Delaware corporation
(“Company”) and
    (“Executive”) made effective as of     , 2018. Section references below
refer to sections of the Agreement.


Section 2.1
Executive is employed as Executive Vice President, General Counsel and Corporate
Secretary of Criteo S.A..
Section 2.3
Executive’s work location is Paris, France or New York, NY.
Section 5.1
Executive’s annual salary rate is $415,000.
Section 5.2
Subject to the review and absolute discretion of the Criteo S.A. Compensation
Committee and Board of directors, Executive will receive the following Equity
grants:


25,000 free shares/[time-based] restricted stock units (“RSUs”) of Criteo S.A.,
the Company’s parent company (the “Parent”).


An option (the “Option”) to purchase 65,500 ordinary shares (the “Shares”) of
Criteo S.A., the Parent Company.
Section 5.3
The target annual bonus is 50% of Salary or $207,500.
Section 5.5
A sign-on bonus of $100,000 to be paid as part of the first regularly scheduled
payroll payment, less required deductions for state and federal withholding tax,
social security and all other employment taxes and/or authorized payroll
deductions.
Executive hereby agrees to repay the above sign-on bonus, net of payroll
deductions, in the event that the employment of Executive is terminated i) by
Executive other than for Good Reason or ii) by the Company for Cause, in either
case during the first year of Executive’s employment.
Relocation benefits will be as provided in the Assignment Side Letter attached
as Exhibit C.
Section 6
You will be eligible to accrue twenty (20) vacation days per year.
Section 8.2(a)
Executive’s “Months Base Salary Multiplier” is twelve (12) for the first year of
employment and six (6) thereafter.


Executive’s “Annual Bonus Multiplier” is one (1) for the first year of
employment and 50% (.5) thereafter.


Notwithstanding the above, in the event of a Change in Control and a subsequent
Involuntary Termination within 12 months following the date of such Change in



 
Control, Executive’s “Months Base Salary Multiplier” is twelve (12) and
Executive’s “Annual Bonus Multiplier” is one (1).
Section 8.2(b)(i)


Executive’s COBRA Coverage Period Termination Date is the 12th month following
the Termination Date.
Section 8.4
Disability Benefits shall be as provided by the Company to similarly situated
employees
Section 8.5
N/A
Section 8.6
N/A










--------------------------------------------------------------------------------









END OF APPENDIX




EXHIBIT A




FORM OF


CONFIDENTIAL SEPARATION AND RELEASE AGREEMENT


This    Confidential    Separation    and    Release    Agreement    (“Agreement”)    is    between
    (“Employee”) and Criteo Corp. (the “Company”) (hereinafter the “parties”),
and is entered into as of         . This Agreement will not become effective
until the expiration of seven (7) days from Employee’s execution of this
Agreement (the “Effective Date”).


WHEREAS, Employee has been employed by Company as     and is a party to that
certain Employment Agreement dated     , as amended by and between Company and
Employee as then in effect immediately prior to the Effective Date (the
“Employment Agreement”).


WHEREAS, the Employee’s employment with Company was terminated effective as of
    , 20     (the “Termination Date”);


WHEREAS, Company and Employee desire to avoid disputes and/or litigation
regarding Employee’s termination from employment or any events or circumstances
preceding or coincident with the termination from employment; and


WHEREAS, Company and Employee have agreed upon the terms on which Employee is
willing, for sufficient and lawful consideration, to compromise any claims known
and unknown which Employee may have against Company.


WHEREAS, the parties desire to settle fully and finally, in the manner set forth
herein, all differences between them which have arisen, or which may arise,
prior to, or at the time of, the execution of this Agreement, including, but in
no way limited to, any and all claims and controversies arising out of the
employment relationship between Employee and Company, and the termination
thereof;


NOW, THEREFORE, in consideration of these recitals and the promises and
agreements set forth in this Agreement, Employee’s employment with Company will
terminate upon the following terms:


1.General Release: Employee for himself or herself and on behalf of Employee’s
attorneys, heirs, assigns, successors, executors, and administrators IRREVOCABLY
AND UNCONDITIONALLY RELEASES, ACQUITS AND FOREVER DISCHARGES Company and any
current or former stockholders, employee, officer, directors, parent,
subsidiary, affiliated, and related corporations, firms, associations,
partnerships, and entities, and their successors and assigns, from any and all
claims and causes of action whatsoever, whether known or unknown or whether
connected with Employee’s employment by Company or not, which may have arisen,
or which may arise, prior to, or at the time of, the execution of this
Agreement, including, but not limited to, any claim or cause of action arising
out of any contract, express or implied, any covenant of good faith and fair
dealing, express or implied, any tort (whether intentional or released in this
agreement), or under Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Americans with Disabilities Act, the
Worker Adjustment and Retraining Notification (WARN) Act, the





--------------------------------------------------------------------------------





Older Workers Benefit Protection Act, or any other municipal, local, state, or
federal law, common or statutory.




2.Covenant Not to Sue: Employee also COVENANTS NOT TO SUE, OR OTHERWISE
PARTICIPATE IN ANY ACTION OR CLASS ACTION against Company or any of the released
parties based upon any of the claims released in this Agreement.


3.Severance Terms: Upon the expiration of seven (7) days from Employee’s
execution of this Agreement and provided that this Agreement has become
effective in accordance with its terms, in consideration for the promises,
covenants, agreements, and releases set forth herein and in the Employment
Agreement, Company agrees to pay Employee the Severance Benefits as defined in
and pursuant to the Employment Agreement (the “Severance Benefits”).


4.Right to Revoke: Employee may revoke this Agreement by notice to Company, in
writing, received within seven (7) days of the date of its execution by Employee
(the “Revocation Period”). Employee agrees that Employee will not receive the
benefits provided by this Agreement if Employee revokes this Agreement. Employee
also acknowledges and agrees that if Company has not received from Employee
notice of Employee’s revocation of this Agreement prior to the expiration of the
Revocation Period, Employee will have forever waived Employee’s right to revoke
this Agreement, and this Agreement shall thereafter be enforceable and have full
force and effect.


5.Acknowledgement: Employee acknowledges and agrees that: (A) except as to any
Severance Benefits which remain unpaid as of the date of this Agreement, no
additional consideration, including salary, wages, bonuses or Equity Awards as
described in the Employment Agreement, is to be paid to him by Company in
connection with this Agreement; (B) except as provided by this Agreement,
Employee has no contractual right or claim to the Severance Benefits; and, (C)
payments pursuant to this Agreement shall terminate immediately if Employee
breaches any of the provisions of this Agreement.


6.Non-Admissions: Employee acknowledges that by entering into this Agreement,
Company does not admit, and does specifically deny, any violation of any local,
state, or federal law.


7.Confidentiality: Employee agrees that Employee shall not directly or
indirectly disclose the terms, amount or fact of this Agreement to anyone other
than Employee’s immediate family or counsel, bankers or financial advisors,
except as such disclosure may be required for accounting or tax reporting
purposes or as otherwise may be required by law.


8.Nondisparagement: Each party agrees that it will not make any statements,
written or verbal, or cause or encourage others to make any statements, written
or verbal, that defame, disparage or in any way criticize the personal or
business reputation, practices or conduct of the other including, in the case of
Company, its employees, directors and stockholders.


9.Acknowledgement of Restrictions; Confidential Information: Employee
acknowledges and agrees that Employee has continuing non-competition,
non-solicitation and non-disclosure obligations under the Employment Agreement
and the Protective Covenants Agreement between Employee and Company. Employee
acknowledges and reaffirms Employee’s obligation to continue abide fully and
completely with all post-employment provisions of the Protective Covenants
Agreement and agrees that nothing in this Agreement shall operate to excuse or
otherwise relieve Employee of such obligations.


10 Permitted Disclosures: Pursuant to 18 U.S.C. § 1833(b), the Employee
understands that he will not be held criminally or civilly liable under any
Federal or State trade secret law for the disclosure of a trade secret of the
Company that (i) is made (A) in confidence to a Federal, State, or local
government official, either directly or indirectly, or to his attorney and (B)
solely for the purpose of reporting or investigating a suspected violation of
law; or (ii) is made in a complaint or other document that is filed under seal
in a lawsuit or other proceeding. The Employee understands that if he files a
lawsuit for





--------------------------------------------------------------------------------









retaliation by the Company for reporting a suspected violation of law, he may
disclose the trade secret to his attorney and use the trade secret information
in the court proceeding if he (x) files any document containing the trade secret
under seal, and (y) does not disclose the trade secret, except pursuant to court
order. Nothing in this Agreement, or any other agreement that the Employee has
with the Company, is intended to conflict with 18 U.S.C. § 1833(b) or create
liability for disclosures of trade secrets that are expressly allowed by such
section. Further, nothing in this Agreement or any other agreement that the
Employee has with the Company shall prohibit or restrict him from making any
voluntary disclosure of information or documents concerning possible violations
of law to any governmental agency or legislative body, or any self-regulatory
organization, in each case, without advance notice to the Company.


1.Severability: If any provision of this Agreement is held to be illegal,
invalid, or unenforceable, such provision shall be fully severable and/or
construed in remaining part to the full extent allowed by law, with the
remaining provisions of this Agreement continuing in full force and effect.


2.Entire Agreement: This Agreement, along with the Employment Agreement and the
Protective Covenants Agreement which are referred to above, constitute the
entire agreement between the Employee and Company, and supersede all prior and
contemporaneous negotiations and agreements, oral or written. This Agreement
cannot be changed or terminated except pursuant to a written agreement executed
by the parties. Notwithstanding the foregoing, neither this Agreement nor the
Employment Agreement shall apply to, modify or in any way supersede obligations
arising from any of i) the terms of directors and officers insurance or ii) any
indemnification agreement for the benefit of the Employee as a result of the
Employee’s position as a director or officer of the Company or one of its
affiliates.


3.Governing Law: This Agreement shall be governed by and construed in accordance
with the laws of the State of California, except where preempted by federal law.


4.
Statement of Understanding: By executing this Agreement, Employee acknowledges
that

(a) Employee has had at least twenty-one (21) or forty-five (45) days, as
applicable in accordance with the Age Discrimination in Employment Act, as
amended, to consider the terms of this Agreement and has considered its terms
for such a period of time or has knowingly and voluntarily waived Employee’s
right to do so by executing this Agreement and returning it to Company; (b)
Employee has been advised by Company to consult with an attorney regarding the
terms of this Agreement; (c) Employee has consulted with, or has had sufficient
opportunity to consult with, an attorney of Employee’s own choosing regarding
the terms of this Agreement; (d) any and all questions regarding the terms of
this Agreement have been asked and answered to Employee’s complete satisfaction;
(e) Employee has read this Agreement and fully understands its terms and their
import; (f) except as provided by this Agreement, Employee has no contractual
right or claim to the benefits and payments described herein; (g) the
consideration provided for herein is good and valuable; and (h) Employee is
entering into this Agreement voluntarily, of Employee’s own free will, and
without any coercion, undue influence, threat, or intimidation of any kind or
type whatsoever.


















EXECUTIVE
 
COMPANY
Date:
 
Date:








--------------------------------------------------------------------------------












--------------------------------------------------------------------------------





EXHIBIT B


    
criteoa03.jpg [criteoa03.jpg]
                                                               


PROTECTIVE COVENANTS AGREEMENT
I, the undersigned, acknowledge the importance to Criteo Corp. (the "Company")
of protecting the confidential information of the Company, its parents,
subsidiaries and affiliates (the "Company and its Affiliates") and their other
legitimate interests, including without limitation the valuable confidential
information and goodwill that they have developed or acquired. Therefore, in
consideration of my employment with the Company, and my being granted access to
trade secrets and other confidential information of the Company and its
Affiliates and for other good and valuable consideration, the receipt and
sufficiency of which I hereby agree as follows:
1)
Duties.

In return for the compensation now and hereafter paid to me, will not (a)
reveal, disclose or otherwise make available to any person any Company password
or key, whether or not the password or key is assigned to me or (b) obtain,
possess or use in any manner a Company password or key that is not assigned to
me. I will use my best efforts to prevent the unauthorized use of any laptop or
personal computer, peripheral device, software or related technical
documentation that the Company issues to me, and I will not input, load or
otherwise attempt any unauthorized use of software in any Company computer,
whether or not such computer is assigned to me.
2)
"Proprietary Information" Definition.

"Proprietary Information" includes (a) any information that is confidential or
proprietary, technical or non-technical information of Company and its
Affiliates, including for example and without limitation, information related to
Innovations (as defined in Section 4 below), pricing, margins, merchandising
plans and strategies, finances, financial and accounting data and information,
customers, suppliers and advertisers purchasing data, concepts, techniques,
processes, methods, systems, designs, computer programs, source documentation,
trade secrets, formulas, development or experimental work, work in progress,
forecasts, proposed and future products, sales and marketing plans, business and
any other nonpublic information that has commercial value; (b) any information
Company has received from others that the Company is obligated to treat as
confidential or proprietary, which may be made known to me by Company, a third
party or otherwise that I may learn during my employment with Company; and (c)
knowledge of developments, ways of business, etc., which may in themselves be
generally known but whose use by the Company is not generally known.


3)
Ownership and Nondisclosure of Proprietary Information.

All Proprietary Information is the sole property of Company, Company's assigns,
Company's customers and Company's suppliers, as applicable. Company, Company's
assigns, Company's customers and Company's suppliers, as applicable, are the
sole and exclusive owners of all patents, copyrights, trade secrets and other
rights in and to the Proprietary Information. I will not disclose any
Proprietary Information to anyone outside Company, and I will use and disclose
Proprietary Information to those inside Company only as may be necessary in the
ordinary course of performing my duties as an employee of Company. If I have any
questions as to whether information constitutes Proprietary Information, or to
whom, if anyone, inside Company, any Proprietary Information may be disclosed, I
will consult with my direct superior. Nothing in this this Agreement shall
prohibit me from disclosing a Company trade secret (1) in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney, and solely for the purpose of reporting or investigating a
suspected violation of law; or (2) in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal; or (3) if I file
a lawsuit for retaliation based on me reporting a suspected violation of law, to
my attorney or in a related court proceeding, if I file any document containing
the trade secret under seal and do not disclose the trade secret, except
pursuant to court order.


4)
"Innovations" Definition in this Agreement.

"Innovations" includes all discoveries, designs, developments, improvements,
inventions (whether or not protectable under patent laws), works of authorship,
information fixed in any tangible medium of expression (whether or not
protectable under copyright laws), trade secrets, know-how, ideas (whether or
not protectable under trade secret laws), trademarks, service marks, trade names
and trade dress, business plans and modes of doing business.


5)
Disclosure and License of Prior Innovations.

I have listed on Exhibit A ("Prior Innovations") attached hereto all Innovations
relating in any way to Company's business or demonstrably anticipated research
and development or business, which were conceived, reduced to practice, created,
derived, developed, or made by me prior to my employment with Company
(collectively, the "Prior Innovations"). I represent that I have no rights in
any such Company-related Innovations other than those Innovations listed in
Exhibit A ("Prior Innovations"). If nothing is listed on Exhibit A ("Prior
Innovations"), I represent that there are no Prior Innovations at the time of
signing this





--------------------------------------------------------------------------------





Agreement. I hereby grant to Company and Company's designees a royalty-free,
irrevocable, worldwide, fully paid-up license (with rights to sublicense through
multiple tiers of sublicensees) to practice all patent, copyright, moral right,
trade secret and other intellectual property rights relating to any Prior
Innovations that I incorporate, or permit to be incorporated, in any Innovations
that I, solely or jointly with others, conceive, develop or reduce to practice
during my employment with Company (the "Company Innovations"). Notwithstanding
the foregoing, I will not incorporate, or permit to be incorporated, any Prior
Innovations in any Company Innovations without Company's prior written consent.


6)
Disclosure, nature and Assignment of Company Innovations.

I will promptly disclose and describe to Company all Company Innovations. All
Company Innovations are works made for hire within the meaning of the U.S.
Copyright Act, and as such would be solely owned by Company. To the extent any
such content cannot be designated work made for hire within the meaning of the
U.S. Copyright Act, I hereby do and will assign to Company or Company's designee
all my right, title, and interest in and to any and all Company Innovations. To
the extent any of the rights, title and interest in and to Company Innovations
cannot be assigned by me to Company, I hereby grant to Company an exclusive,
royalty-free, transferable, irrevocable, worldwide license (with rights to
sublicense through multiple tiers of sublicensees) to practice such
non-assignable rights, title and interest. To the extent any of the rights,
title and interest in and to Company Innovations can neither be assigned nor
licensed by me to Company, I hereby irrevocably waive and agree never to assert
such non-assignable and non-licensable rights, title and interest against
Company or any of Company's successors in interest. This Section 5 shall not
apply to any Innovations that (a) do not relate, at the time of conception,
reduction to practice, creation, derivation, development or making of such
Innovation to Company's business or actual or demonstrably anticipated research,
development or business; and (b) were developed entirely on my own time; and (c)
were developed without use of any of Company's equipment, supplies, facilities
or trade secret information; and (d) did not result from any work I performed
for Company.


7)
Future Innovations.

I will disclose promptly in writing to Company all Innovations conceived,
reduced to practice, created, derived, developed, or made by me during the term
of my employment and for three (3) months thereafter, whether or not I believe
such Innovations are subject to this Agreement, to permit a determination by
Company as to whether or not the Innovations should be considered Company
Innovations. Company will receive any such information in confidence.


8)
Notice of Non-assignable Innovations to Employees In California.

This Agreement does not apply to an Innovation that qualifies fully as a
non-assignable invention under the provisions of Section 2870 of the California
Labor Code. I have reviewed the notification In Exhibit B ("Limited Exclusion
Notification") and agree that my signature acknowledges receipt of the
notification.


9)
Cooperation in Perfecting Rights to Innovations.

I agree to perform, during and after my employment, all acts that Company deems
necessary or desirable to permit and assist Company, at its expense, in
obtaining and enforcing the full benefits, enjoyment, rights and title
throughout the world in the Innovations as provided to Company under this
Agreement. If Company is unable for any reason to secure my signature to any
document required to file, prosecute, register or memorialize the assignment of
any rights or application or to enforce any right under any Innovations as
provided under this Agreement, I hereby irrevocably designate and appoint
Company and Company's duly authorized officers and agents as my agents and
attorneys-in-fact to act for and on my behalf and instead of me to take all
lawfully permitted acts to further the filing, prosecution, registration,
memorialization of assignment, issuance and enforcement of rights under such
Innovations, all with the same legal force and effect as if executed by me. The
foregoing is deemed a power coupled with an interest and is irrevocable.


10)
Return of Materials.

At any time upon Company's request, and when my employment with Company is over,
I will return all materials (including, without limitation, documents, drawings,
papers, diskettes and tapes) containing or disclosing any Proprietary
Information (including all copies thereof), as well as any keys, pass cards,
identification cards, computers, printers, pagers, personal digital assistants
or similar items or devices that the Company has provided to me. I will provide
Company with a written certification of my compliance with my obligations under
this Section.


11)
Duty of Loyalty.

I agree that while I am employed by the Company, (a) I have an undivided duty of
loyalty and fair dealing to the Company and will work for the best interests of
the Company and not take over any of the Company's business opportunities or
prospective business opportunities for my personal gain and/or to the detriment
of the Company; and (b) I will not engage in any other employment or business
activity without written permission from executive management; and (c) I will
not engage in any other activities that conflict with my obligations to the
Company.


12)
Workforce Protection.

Because I recognize that solicitation of the Company's employees, consultants
and contractors will interfere with, impair, disrupt or damage the Company's
business, I agree that during my employment and for a period of one (1) year
after the termination of my employment, regardless of the reason for such
termination, I will not, directly or indirectly, separately, or in association
with





--------------------------------------------------------------------------------





others, solicit any of the Company's employees, or cause others to do so, or
persuade or attempt to persuade any employee of the Company to leave the employ
of the Company or to become employed by anyone other than the Company.


13)
No Disparagement.

During my employment with Company and after the termination thereof, I will not
disparage Company, its products, business model, services, agents or employees;
provided, however, nothing herein shall prohibit me from cooperating in an
investigation by any governmental agency or testifying truthfully in any legal
proceeding.


14)Survival.
This Agreement (a) shall survive my employment by Company; (b) does not in any
way restrict my right to
resign or the right of Company to terminate my employment at any time, for any
reason or for no reason; (c) inures to the benefit of successors and assigns of
Company; and (d) is binding upon my heirs and legal representatives.


15)
Injunctive Relief.

I agree that if I violate this Agreement, Company will suffer irreparable and
continuing damage for which money damages are insufficient, and Company shall be
entitled to injunctive relief and/or a decree for specific performance, and such
other relief as may be proper (including money damages if appropriate), to the
extent permitted by law.


16)
Notices.

Any notice required or permitted by this Agreement shall be in writing and shall
be delivered as follows, with notice deemed given as indicated: (a) by personal
delivery, when actually delivered; (b) by overnight courier, upon written
verification of receipt; (c) by facsimile transmission, 5 business hours after
confirmation of completed transmission; or (d) by certified or registered mail,
return receipt requested, upon verification of receipt. Notices to me shall be
sent to any address in Company's records or such other address as I may provide
in writing. Notices to Company shall be sent to Company's CEO or to such other
address as Company may specify in writing.


17)
Governing Law; Forum.

This Agreement shall be governed by the laws the laws of the State of
California, as such laws are applied to agreements entered into and to be
performed entirely within California between California residents. Company and I
each irrevocably consent to the exclusive personal jurisdiction of the federal
and state courts located in Santa Clara County, California, for any matter
arising out of or relating to this Agreement, except that in actions seeking to
enforce any order or any judgment of such federal or state courts located in
California, such personal jurisdiction shall be nonexclusive.


18)
Severability.

If an arbitrator or court of law holds any provision of this Agreement to be
illegal, invalid or unenforceable, (a) that provision shall be deemed amended to
provide Company the maximum protection permitted by applicable law and (b) the
legality, validity and enforceability of the remaining provisions of this
Agreement shall not be affected.


19)
Waiver; Modification.

If Company waives any term, provision or breach by me of this Agreement, such
waiver shall not be effective unless it is In writing and signed by Company. No
waiver shall constitute a waiver of any other or subsequent breach by me. This
Agreement may be modified only if both Company and I consent In writing.


20)
Entire Agreement.

This Agreement, including the Employment Agreement and the Agreement to
Arbitrate that I may have signed in connection with my employment by Company,
represent my entire understanding with Company with respect to the subject
matter of this Agreement and supersede all previous understandings, written or
oral.













--------------------------------------------------------------------------------





I certify and acknowledge that I have carefully read all of the provisions of
this Agreement and that I understand and will fully and faithfully comply with
such provisions.
Signed: /s/ Ryan Damon
Exhibit A
PRIOR INNOVATIONS
Check one of the following:
NO SUCH PRIOR INNOVATIONS EXIST. OR
______YES, SUCH PRIOR INNOVATIONS EXIST AS DESCRIBED BELOW (include basic
description of each Prior
Innovation):
Exhibit B
LIMITED EXCLUSION NOTIFICATION TO EMPLOYEES IN CALIFORNIA
THIS IS TO NOTIFY you in accordance with Section 2872 of the California Labor
Code that the foregoing Agreement between you and Company does not require you
to assign or offer to assign to Company any Invention that you developed
entirely on your own time without using Company's equipment, supplies,
facilities or trade secret information except for those Inventions that either:
(1)Relate at the time of conception or reduction to practice of the invention to
Company's business, or actual or demonstrably anticipated research or
development of Company; or
(2)Result from any work performed by you for Company.
To the extent a provision in the foregoing Agreement purports to require you to
assign an invention otherwise excluded from the preceding Section, the provision
is against the public policy of California and is unenforceable.
This limited exclusion does not apply to any patent or invention covered by a
contract between Company and the United States or any of its agencies requiring
full title to such patent or invention to be In the United States.
I ACKNOWLEDGE RECEIPT of a copy of this notification.
Signed: /s/ Ryan Damon Dated: 2018-08-01

















--------------------------------------------------------------------------------





Exhibit C




criteoa03.jpg [criteoa03.jpg]




June 22, 2018


Ryan Damon


Relocation Side Letter


Dear Ryan,


Congratulations on your three (3) year assignment to Paris, France. To assist
you with your relocation from San Francisco, California (USA) to Paris, France,
Criteo will provide the following support.
Relocation Support


•
Relocation trip1 (for employee and family)

•
Removal and/or storage of household goods2 

•
Annual home visit (for employee and family) One economy class round trip ticket
every twelve (12) months to home country

•
Immigration assistance (for employee and family) Visa, work and residence
permits

•
Multicultural Training (for employee and partner)

•
Language lessons of 40 hours (for employee and partner)

•
Tax assistance:

Home tax call
Home tax returns: For departure and ongoing tax years during the duration of
assignment
Host tax call
Host tax returns: For departure and ongoing tax years during the duration of
assignment


•
Temporary accommodation: the Company will cover the cost of temporary
accommodation in Paris for up to one (1) month (one month renewable upon Host HR
approval).



•
Housing allowance: you will receive an annual housing allowance of $60,000, net
of taxes. The allowance will be paid monthly via your home country payroll until
such time that your French work permit is granted. Once you obtain your French
work permit, the annual allowance will be converted to €49,826, based on a
3-month average exchange rate of 0.831047, and will be paid via French payroll
available while you are receiving temporary accommodation.



•
One time relocation allowance of $10,000 (gross amount) is provided to cover
incidental expenses associated with your relocation, and will be paid in your
first paycheck following your transfer to France.



•
School fees: the Company will cover school and application fees, net of taxes
for two (2) children.



•
Two (2) relocation days:3 Time off on top of your regular paid leave scheme to
facilitate your move to Paris.








--------------------------------------------------------------------------------





•
International Health Scheme: Provides healthcare coverage in your home and host
country for the duration of your assignment (for employee and family).

Repatriation Assistance (at the end of your assignment):


•
Removal of household goods2 

•
Relocation trip 1 (for employee and family)

•
Temporary accommodation: the Company will cover the cost of temporary
accommodation in the US for up to one (1) month (one month renewable upon Host
HR approval).



ADDITIONAL INFORMATION


General Information
The relocation support above will be provided by selected Criteo suppliers and
managed by the Criteo global mobility team. All services are invoiced directly
to the Company and do not require payment by employees. Under no conditions are
employees permitted to receive an allowance in lieu of service or to use other
vendors. Please note that any exception to the policy must receive pre-approval
by the Host HR Manager, Global Mobility Manager, Regional HR Director and Cost
Center Manager.


The relocation support will be initiated after this document is du/y signed by
the Company and the Employee.


1Relocation trip
Economy c/ass tickets for employee and family /rom home to hast country. One
additional piece of luggage per person. Fees, if any, to be reimbursed via
Criteo's expense reimbursement process. All other conditions (airfare, booking
process, etc.) follow the Company's Travel & Expense policy.


2 Removal and/or storage of household goods
Removal and/or storage of household goods. Applicable sea or land shipment (Air
removal is possible under the condition that the total fees are lower than the
Sea or Road removal).
Volume entitlement : 20cbm for Single, 30cbm for Couple, 5cmb per children up to
a maximum of 45cbm. Insurance entitlement: 1,500€ per cbm


3Two relocation days
Ta be scheduled at the Employee's convenience be/ore or after the relocation,
with the agreement of the Employee's manager. The two relocation days are
applicable allowance. ln the event the Employee does not use the two relocation
days it cannot be converted to a cash allowance or to a paid leave scheme in the
Employee's Home or Host Country.


Yours Sincerely,


/s/ Jean-Baptiste Rudelle                     /s/ Ryan Damon


Signature                             Signature
The " Company"                         The " Employee"
Jean-Baptiste Rudelle                     Ryan DAMON



